Exhibit 10.3

 

EXECUTION VERSION

 

FIRST AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT

AGREEMENT

 

THIS FIRST AMENDMENT TO MASTER REPURCHASE AND SECURITIES CONTRACT AGREEMENT
(this “Amendment”), dated as of June 28, 2017, is by and between GOLDMAN SACHS
BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and TH COMMERCIAL
GS LLC, a Delaware limited liability company, as seller (“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase and
Securities Contract Agreement, dated as of May 2, 2017 (as the same may be
amended, modified and/or restated from time to time, the “Master Repurchase
Agreement”);

 

WHEREAS, in connection with a corporate transaction, Granite Point Mortgage
Trust Inc., a Maryland corporation (“Guarantor”), is entering into that certain
Guarantee Agreement, dated as of the date hereof (the “Replacement Guarantee”),
to replace that certain Guarantee Agreement, dated as of May 2, 2017 (the
“Original Guarantee”), made by Two Harbors Investment Corp., a Maryland
corporation (“Original Guarantor”), in favor of Buyer;

 

WHEREAS, Buyer and Original Guarantor intend to terminate the Original Guarantee
in accordance with the terms and provisions of that certain Termination of
Guarantee, dated as of the date hereof (the “Original Guarantee Termination”);
and

 

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement, as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.     Amendments to Master Repurchase Agreement.  The Master Repurchase
Agreement is hereby amended as follows:

 

(a)   The definition of “Guarantor” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Guarantor” shall mean Granite Point Mortgage Trust Inc., a Maryland
corporation.

 

(b)   The definition of “Guarantee Agreement” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Guarantee Agreement” shall mean that certain Guarantee Agreement, dated as of
June 28, 2017, made by Guarantor in favor of Buyer as the same may be amended,
supplemented or otherwise modified from time to time.

 

(c)   The definition of “Manager” in Article 2 of the Master Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Manager” shall mean Pine River Capital Management L.P., a Delaware limited
partnership.

 

--------------------------------------------------------------------------------


 

(a)   The definition of “Pine River Entities” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Pine River Entities” shall mean Pine River Domestic Management L.P., Pine River
Capital Management LLC or Manager.

 

(b)   Annex I of the Master Repurchase Agreement is hereby deleted in its
entirety and replaced with Annex I attached hereto.

 

(c)   Exhibit II of the Master Repurchase Agreement is hereby deleted in its
entirety and replaced with Exhibit II attached hereto.

 

2.     Conditions Precedent to Amendment.  The effectiveness of this Amendment
is subject to the following:

 

(a)   This Amendment shall be duly executed and delivered by Seller and Buyer;

 

(b)   Guarantor shall have duly executed the Replacement Guarantee;

 

(c)   Buyer shall have received certified copies of the organizational documents
of Guarantor and resolutions or other documents evidencing the authority of
Guarantor with respect to the execution, delivery and performance of this
Amendment, the Replacement Guarantee and the other Transaction Documents to
which it is a party and each other document to be delivered by Guarantor from
time to time in connection with the Transaction Documents (and Buyer may
conclusively rely on such certifications until it receives notice in writing
from Guarantor to the contrary);

 

(d)   Buyer shall have received opinions of counsel to Seller and Guarantor in
form and substance satisfactory to Buyer as to authority, enforceability, and
such other matters as may be reasonably requested by Buyer; and

 

(e)   Buyer shall have received such other documents as Buyer may reasonably
request.

 

3.     Seller Representations.  Seller hereby represents and warrants that:

 

(a)   no Default, Event of Default or Margin Deficit exists, and no Default,
Event of Default or Margin Deficit will occur as a result of the execution,
delivery and performance by Seller of this Amendment; and

 

(b)   all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer).

 

4.     Defined Terms.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Master Repurchase Agreement.

 

5.     Continuing Effect; Reaffirmation of Guarantee.  As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect. 
In addition, any and all guaranties and indemnities for the benefit of Buyer
(other than the Original Guarantee upon its termination in accordance with the
Original Guarantee

 

2

--------------------------------------------------------------------------------


 

Termination) and agreements subordinating rights and liens to the rights and
liens of Buyer, are hereby ratified and confirmed and shall not be released,
diminished, impaired, reduced or adversely affected by this Amendment, and each
party indemnifying Buyer, and each party subordinating any right or lien to the
rights and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.

 

6.     Binding Effect; No Partnership; Counterparts.  The provisions of the
Master Repurchase Agreement, as amended hereby, shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto.  For
the purpose of facilitating the execution of this Amendment as herein provided,
this Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original, and such counterparts when
taken together shall constitute but one and the same instrument.  Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

 

7.     Further Agreements.   Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.

 

8.     Governing Law.  The provisions of Section 20 of the Master Repurchase
Agreement are incorporated herein by reference.

 

9.     Headings.  The headings of the sections and subsections of this Amendment
are for convenience of reference only and shall not be considered a part hereof
nor shall they be deemed to limit or otherwise affect any of the terms or
provisions hereof.

 

10.  References to Transaction Documents.  All references to the Master
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.

 

[NO FURTHER TEXT ON THIS PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

 

BUYER:

 

 

 

GOLDMAN SACHS BANK USA, a New York state-chartered bank

 

 

 

By:

/s/ Jeffrey Dawkins

 

 

Name: Jeffrey Dawkins

 

 

Title: Authorized Person

 

4

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

TH COMMERCIAL GS LLC, a Delaware limited liability company

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

5

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

GUARANTOR:

 

 

 

GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

6

--------------------------------------------------------------------------------


 

ANNEX I

 

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Buyer:

 

 

 

GOLDMAN SACHS BANK USA

 

200 West Street

 

New York, New York 10282

 

Attention:

Mr. Jeffrey Dawkins

 

Telephone:

(212) 902-6852

 

Telecopy:

(212) 977-4870

 

Email:

 jeffrey.dawkins@gs.com

 

 

Email:

gs-refgwarehouse@ny.email.gs.com

 

Email:

gs-crewarehouse-am@ny.email.gs.com

 

Email:

gs-warehouse-ops@ny.email.gs.com

 

 

With copies to:

 

 

 

Paul Hastings LLP

 

200 Park Avenue

 

New York, New York 10166

 

Attention:

Lisa A. Chaney, Esq.

 

Telephone:

(212) 318-6773

 

Facsimile:

(212) 230-7793

 

Email:

lisachaney@paulhastings.com

 

 

Seller:

 

 

 

TH Commercial GS LLC

 

601 Carlson Parkway, Suite 1400

 

Minnetonka, MN 55305

 

Attention:

General Counsel

 

Telephone:

(212) 364-5500

 

Email:

legal-gp@prcm.com

 

 

 

With copies to:

 

 

 

 

Granite Point Mortgage Trust Inc.

 

590 Madison Avenue, 36th Floor

 

New York, NY 10022

 

Attention:

General Counsel

 

Telephone:

(212) 364-5500

 

Email:

legal-gp@prcm.com

 

 

 

 

and:

 

 

7

--------------------------------------------------------------------------------


 

 

Sidley Austin LLP

 

787 Seventh Avenue

 

New York, NY 10019

 

Attention:

Brian Krisberg

 

Telephone:

212-839-8735

 

Email:

bkrisberg@sidley.com

 

8

--------------------------------------------------------------------------------


 

EXHIBIT II

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

 

Specimen Signature

 

 

 

Jack Taylor

 

 

 

 

 

Marcin Urbaszek

 

 

 

 

 

Rebecca B. Sandberg

 

 

 

 

 

Mary Riskey

 

 

 

9

--------------------------------------------------------------------------------